M.D. Appeal Dkt.
                                                                           80 MAP 2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 379 MAL 2019
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
ANN MARIE BALLENTINE,                         :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is as follows;


      Whether, in light of Commonwealth v. Veon, 150 A.2d 435 (Pa. 2016), a
      sentence to pay restitution to a nonprofit corporation may be ordered when
      the underlying offense occurred prior to October 24, 2018, the effective date
      of the amendment to 18 Pa.C.S. § 1106.